t c summary opinion united_states tax_court john erwin smith and janet hanani smith petitioners v commissioner of internal revenue respondent docket no 14306-12s filed date john erwin smith and janet hanani smith pro sese craig a ashford for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners’ federal_income_tax for of dollar_figure the sole issue for decision is whether deductions for losses claimed by petitioners on their schedules e supplemental income and loss are limited by the passive_activity rules of sec_469 we hold that they are background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioners resided in california at the time that the petition was filed petitioner john erwin smith holds a master of science degree in electrical engineering and is by profession a software engineer over the years he has also unless otherwise indicated all subsequent section references are to the internal_revenue_code code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure other adjustments in the notice_of_deficiency are essentially mechanical in nature and will be given effect on the basis of the outcome of the issue regarding the passive_activity_losses purchased a number of properties principally single-family residences in need of repair which he then improves and either holds for rent or seeks to sell for a profit in petitioners purchased a single-family home on solitude way rocklin california solitude way property which they and their five children then occupied as their personal_residence petitioners continued to use the solitude way property as the family residence without interruption until they moved out in when petitioners purchased the solitude way property mr smith intended to improve the property and ultimately offer it for rent or sale consistent with his past practice in that regard and throughout mr smith spent much of his leisure time working to improve the property particularly the drainage of the backyard at no time in was the solitude way property either rented or held out for rent by petitioners rather as previously stated it was used as their personal_residence petitioners timely filed their federal_income_tax return on it petitioners reported total wage income of dollar_figure including dollar_figure of wages earned by mr smith after subtracting their losses listed on their schedules e and making other adjustments petitioners reported adjusted_gross_income of dollar_figure petitioners attached two schedules e to their return and listed five rental real_estate properties thereon a single-family home at vargas drive san jose california vargas drive property a single-family home at amber lane pleasanton california amber lane property a single-family home at garfield drive petaluma california garfield drive property a farm at gibson hill road albany oregon and a residential rental at santiago court novato california santiago court property petitioners did not include the solitude way property on either of their schedules e petitioners did however claim a home mortgage interest_deduction and a real_estate tax deduction in respect of the solitude way property on their schedule a itemized_deductions for on their schedules e petitioners reported a net_loss of dollar_figure petitioners did not make the election to group their rental activities as a single activity at the time they prepared and filed their return nor did they seek to make the election at any time thereafter in petitioners prepared a log reflecting the time spent in devoted to both the solitude way property and their properties listed on their schedules e each entry in the log includes the date type of activity and the property or properties connected with the activity at trial petitioners acknowledged that the entries in the log are estimates of the time mr smith spent performing specified activities on given days the log estimates the total hours spent on real_estate activities to be big_number hours petitioners added hours of time spent brokering the properties bringing the total to big_number hours the log reflects that petitioners devoted the following hours to each property hours to the vargas drive property entries related to the santiago court property but no time allocated hours to the garfield drive property hours to the property labeled rental ca hours to the amber lane property hours to the property labeled rental utah big_number hours to the solitude way property hours designated to all properties for routine maintenance such as collecting rent and hours to brokering the properties petitioners’ log further estimates that mr smith spent big_number hours working as a software engineer for his employers during in date respondent issued petitioners a notice_of_deficiency determining a deficiency of dollar_figure for the notice_of_deficiency disallowed petitioners’ passive_activity_loss deductions claimed on their schedules e petitioners filed a timely petition for redetermination with the court discussion i burden_of_proof in general the commissioner’s determination in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners have neither alleged that sec_7491 applies nor have they established their compliance with its requirements accordingly petitioners bear the burden_of_proof see rule a welch v helvering u s pincite deductions are allowed solely as a matter of legislative grace 308_us_488 292_us_435 a taxpayer bears the burden of proving entitlement to any deduction claimed see rule a 503_us_79 welch v helvering u s pincite in addition a taxpayer is required to maintain records sufficient to substantiate deductions claimed on a federal_income_tax return sec_6001 sec_1_6001-1 e income_tax regs in other words the taxpayer bears the burden of proving entitlement to the deductions claimed and this includes the burden of substantiation rule a 65_tc_87 aff’d per curiam 540_f2d_821 5th cir ii real_estate_professional sec_469 generally disallows for the taxable_year any passive_activity_loss a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 a passive_activity includes with certain exceptions any trade_or_business in which the taxpayer does not materially participate sec_469 rental_activity is generally treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 in general material_participation is defined as regular continuous and substantial involvement by an individual in the operations of an activity sec_469 there is an exception that allows the current deductibility of losses associated with rental activities that would ordinarily be disallowed under sec_469 135_tc_365 thus a taxpayer who engages in the rental real_estate business is not engaged in a passive_activity under sec_469 if the taxpayer can show that he or she is a qualifying real_estate_professional under sec_469 see also sec_1_469-9 income_tax regs a taxpayer qualifies as a real_estate_professional whose rental activities are not deemed per se passive if i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 for joint filers the same spouse must satisfy each of the above conjunctive requirements sec_469 here petitioners allege and the record supports that mr smith was the spouse who was primarily involved in the real_estate activities respondent contends that petitioners may not include the solitude way property in their time estimates because that property was their personal_residence throughout therefore in respondent’s view petitioners have not established that they worked the requisite number of hours to qualify as real_estate an individual must establish that he or she materially participated in each of the rental activities unless the individual makes an election to treat all interests in rental real_estate as a single rental_activity sec_1_469-9 income_tax regs petitioners concede they made no such election professionals under sec_469 respondent further contends that the time log provided by petitioner should not be accepted because it was created postevent and contains ballpark guesstimate s of dates and time spent on real_estate activities in contrast petitioners contend that they only used the solitude way property as their personal_residence to allow mr smith to more easily prepare the property for rental therefore in petitioners’ view hours spent improving the solitude way property should be included in determining whether petitioners materially participated in real_estate trades_or_businesses in seeking to make their case petitioners point to sec_280a regarding the business use of home as well as sec_1 280a-1 e proposed income_tax regs fed reg date as amended fed reg date petitioners argue that the code and the regulation provide that days spent engaging in repair and maintenance work on a dwelling_unit are not considered days of personal_use of the property according to petitioners because mr smith performed repair and maintenance work on the solitude way property approximately full time during their dwelling in the property was not for personal_use and the hours spent improving the property are includible in determining whether mr smith materially participated in real_estate trades_or_businesses during a inclusion of hours spent working on the solitude way property an activity involving the use of tangible_property may be considered a rental_activity if such property is used by customers or held for use by customers sec_1_469-1t temporary income_tax regs fed reg date sec_1_469-9 income_tax regs in the instant case petitioners used the solitude way property throughout as their family residence mr smith spent much of his leisure time in improving the solitude way property especially the backyard with the intent that the solitude way property might be rented out and used by tenants in the future however the property was not actually rented out at any time during nor was it held out for rent at any time in therefore regardless of petitioners’ intent to rent out the solitude way property at a later date it was not a rental_activity in because it was neither used by customers nor held for use by customers see sec_1_469-1t ii a temporary income_tax regs supra because the solitude way property was not part of a real_estate trade_or_business at any time in time spent improving the property may not be included in establishing compliance with the real_estate_professional test of sec_469 for rental_real_estate_activities see bailey v commissioner tcmemo_2001_296 therefore after eliminating the hours mr smith spent working on the solitude way property from the activity log the log reflects a total of only hours spent working on other properties in thus even if petitioners had elected to group their rental activities which they did not hours is less than the big_number hours mr smith spent performing personal services in his employment see sec_469 and less than the 750-hour requirement specified by sec_469 accordingly petitioners do not qualify as real_estate professionals under sec_469 petitioners’ reliance on sec_1 280a-1 e proposed income_tax regs supra is misplaced such section states that a taxpayer shall not be deemed to have used a dwelling_unit for personal purposes on any day on which the principal purpose of the unit’s use was to perform repair or maintenance work on the dwelling_unit however throughout the principal purpose of petitioners’ use of the solitude way property was not to perform repair or in addition we note that proposed_regulations that have not been adopted are generally not authoritative see 99_tc_223 ndollar_figure citing 54_tc_1233 see also 115_tc_269 stating that p roposed regulations are not authoritative aff’d 271_f3d_763 8th cir maintenance work but rather to provide shelter ie a home for petitioners and their five children which was purely personal_use in short sec_280a is simply inapposite given the actual use of the solitude way property b time log estimates even if the time mr smith spent working on the solitude way property could be considered and included in petitioners’ total hours working on real_estate activities petitioners would not satisfy the requirements of sec_469 because of the inadequacy of their log in this regard we observe that individuals may establish the extent of their participation in an activity by any reasonable means sec_1_469-5t temporary income_tax regs fed reg date although reasonable means is interpreted broadly we have held that the phrase does not include a postevent ballpark guesstimate speer v commissioner tcmemo_1996_323 citing goshorn v commissioner t c memo the method used by petitioners to determine the time spent by mr smith performing services in his real_estate activities was not reasonable within the meaning of sec_1_469-5t temporary income_tax regs supra thus petitioners rely on a reconstructed schedule of hours prepared in to approximate daily or weekly time spent on each property in although we found petitioners to be credible witnesses we conclude that petitioners have not demonstrated material_participation because their records are postevent ballpark guesstimate s accordingly petitioners have not demonstrated that mr smith was a real_estate_professional in iii offset of rental_real_estate_activities another exception that operates to allow the current deductibility of losses associated with rental activities ordinarily disallowed under sec_469 albeit a potentially limited exception is found in sec_469 thus even if a taxpayer’s rental_real_estate_activities are treated as passive activities a portion of the passive_activity_losses associated with those activities may be deductible under sec_469 thus a taxpayer who actively participates in a rental real_estate activity may deduct a maximum loss of dollar_figure per year related to the activity see sec_469 and this exception is subject_to a phaseout when the taxpayer’s adjusted_gross_income agi determined without regard to any passive_activity_loss exceeds dollar_figure and phases out entirely when adjusted_gross_income reaches dollar_figure sec_469 moss v commissioner t c pincite petitioners reported agi determined without regard to any passive_activity_loss of more than dollar_figure on their return therefore the phaseout calculation serves to preclude any deductible loss for conclusion in holding for respondent we have considered all of the arguments advanced by petitioners and to the extent not expressly addressed we conclude that those arguments do not support a result contrary to that reached herein in order to give effect to the foregoing decision will be entered for respondent
